EX-99.23(p)(117) PPM HOLDINGS, INC. PPM AMERICA, INC. PPM FINANCE, INC. CODE OF ETHICS AND CONDUCT As an investment adviser, PPM America, Inc. (“PPMA”) owes its clients, and the shareholders of any mutual fund for which it is adviser or sub-adviser, the highest duty of diligence and loyalty.Accordingly, one of the fundamental policies of PPMA is to avoid any material conflict of interest.In addition, PPMA seeks to conduct its business in accordance with the principles of openness, integrity, honesty and trust.Further, PPMA values ethical conduct in all of its practices and encourages its employees to live up not only to the letter of the law, but also to the ideals of the organization.Also, the Securities and Exchange Commission (the “SEC”) has adopted Rule 204A-1 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”),requiring investment advisers to adopt codes of ethics setting forth standards of conduct expected of their advisory personnel and addressing conflicts that arise from personal trading by advisory personnel.Accordingly, in addition to a variety of other policies and procedures (including applicable policies and procedures of PPMA’s ultimate parent company Prudential plc (“UK Parent”)) and in furtherance of these fundamental policies, this Code of Ethics and Conduct (“Code”) has been adopted by PPMA, by PPMA’s immediate parent company, PPM Holdings, Inc. and by PPMA’s affiliated company, PPM Finance, Inc.PPMA, PPM Holdings and PPM Finance are referred to collectively in the Code as “PPM.” PPM has adopted a separate Code of Ethics for Certain Employees of Jackson National Life Insurance Company (“Code for JNL Covered Persons”). This Code applies to each employee of PPM, including all executive officers and directors of PPMA, PPM Holdings or PPM Finance, to any temporary employee of PPM as determined by Compliance and to certain employees of Jackson National Life Insurance Company who work in or adjacent to PPM’s Chicago office as determined by the Chief Compliance Officer (each referred to collectively in the Code as an “Employee”).As noted further below, this Code applies to securities and accounts in which an Employee has a “beneficial interest” including, but not limited to, accounts of the Employee, members of their household, and any other account where the Employee either has a direct or indirect financial interest or exercises control or influence.See section II.A.2 and Appendix A for more detail.The Code does not apply to employees of Jackson National Life
